DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 7/14/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/18/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claims 2 and 3 are rendered moot by the cancellation of the claims.

b)	Amendments addressing the requirements of nucleotide sequence disclosure are acknowledged.

c)	The objection to the abstract is withdrawn in view of the amendments to the abstract.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Information Disclosure Statement
	The Examiner noted the specification cited references. It is suggested that Applicant review the submitted IDS and cited references in the specification for any and all references applicant wishes to have listed on the front of any issued patent.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “low-dose-rate” and “high-dose rate”. It is suggested a consistent format of the terms be used, either “low-dose-rate” and “high-dose-rate” or “low-dose rate” and “high-dose rate”.  Appropriate correction is required.

Claim Interpretation
	The claimed “low-level radiation” is interpreted as being a cumulative dose of 0.25 to 1 Gy as explained in the Remarks and in the instant specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The following rejections have been maintained.
	The claim(s) recite(s) “observing changes in genes involved in telomere control in the irradiated lymphoma cells” and “detecting genes involved in telomere control that are expressed alone by the low-dose-rate low-level radiation, among the observed changes in telomere-controlling genes”. The steps encompass embodiments in which the processes can be carried out in a purely mental manner. The number of genes analyzed is not limited and broadly encompasses 1 or 2 genes. One would be able to observe any changes in 1 or 2 genes and detect if they are expressed alone by the low-dose-rate low-level radiation by analyzing data obtained from the irradiated cells.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass well-known processes of irradiating cells and analyzing nucleic acid and/or protein expression in view of the specification.

Response to the traversal of the 101 rejection
The Remarks argue there is no specific predictability as to how the genes will react to the experimental conditions (p. 7).
The arguments have been fully considered but are not persuasive. It is unclear how predictability of experimental conditions relates to patent eligibility. The Examiner’s analysis is undertaken under the guidance put forth in the MPEP.

The Remarks argue the present methods allow for evaluation of patients with low-level radiation exposure in response to the Examiner’s position that the judicial exceptions are not integrated into a practical application (p. 7-8).
The arguments have been fully considered but are not persuasive. The arguments do not point to any of the claimed limitations that integrate the judicial exceptions. While any genes identified may be beneficial in a separate method presently not claimed, the evaluations described by the Remarks are not required by the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections have been maintained and modified.
Regarding claim 1, the claim recites “the irradiated lymphoma cells” set forth in line 2 of the “observing” step. The claim sets forth more than one “irradiated lymphoma cells”. It is unclear if “irradiated lymphoma cells” have been irradiated with the low-dose-rate or the high-dose-rate or are referring to the first group or the second group of lymphoma cells. In other words, it is unclear how the first and second groups of lymphoma cells are being utilized to carrying out the “observing” and “detecting” step.
Claims 4-6 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claims states “detecting genes involved in telomere control that are expressed alone by the low-dose-rate low-level radiation”. The recitation lacks proper antecedent basis as it the irradiated lymphoma cells that express genes involved in telomere control and not the low-dose-rate low-level radiation itself.
Claims 4-6 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “detecting genes involved in telomere control that are expressed alone by the low-dose-rate low-level radiation”. It is unclear if the steps requiring making a comparison to detect genes expressed alone. If so, it is unclear to what the comparison entails, e.g. the genes are expressed alone as compared to what?
Claims 4-6 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “observing changes in genes involved in telomere control in the irradiated lymphoma cells”. It is unclear what the observed changes are in relation to because no reference sequence or expression level is defined by the claim.
Claims 4-6 depend from claim 1 and are rejected for the same reason.
Regarding claim 4, it is unclear if the structure of the primers are the gene sequences of one of the recited genes, i.e. the claims requires the entire gene sequence is used as a primer. Further, it is unclear what is the structure of the tert primer, the wrap53 primer, the dkc1 primer, etc. It is unclear if the primers have the structures set forth in Table 1.

Response to the traversal of the 112 rejections
	The Remarks address two of the 112 rejections made in the prior Office action (p. 8).
	The amendments and the arguments fail to address the above rejections that have been modified in view of the amendments to the claims.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634